department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-1649-00 uilc internal_revenue_service national_office field_service_advice memorandum for peter r hochman district_counsel northern california district cc wr nca sf attention paul j krug from deborah a butler assistant chief_counsel field service cc dom fs subject consents to extend time to assess tax form sec_872 proper party to execute consents for consolidated_group this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation a corporation b corporation c_corporation d corporation f corporation f1 state y country z tl-n-1649-00 name a name b xx-xxxxxxx year1 date1 date2 date3 date4 date5 date6 date7 date8 issue sec_1 what language should be used to describe the taxpayer on each of the form sec_872 what corporate name should be entered on the reverse side of the form sec_872 which corporate officers may sign the form_872 for the taxpayer conclusion sec_1 on the form_872 with respect to the consolidated_return_year ended date2 the taxpayer should be described as follows name a ein xx-xxxxxxx currently known as name b ein xx-xxxxxxx and subsidiaries place an asterisk at the bottom of the first page of the form_872 and insert the following this is with respect to the consolidated_return liability of the name a ein xx-xxxxxxx consolidated_group for the tax_year ended date2 tl-n-1649-00 on the form_872 with respect to the consolidated_return_year ended date4 the taxpayer should be described as follows name b ein xx-xxxxxxx and subsidiaries place an asterisk at the bottom of the first page of the form_872 and insert the following this is with respect to the consolidated_return liability of the name b ein xx-xxxxxxx consolidated_group for the tax_year ended date4 the corporate name on the reverse side of each form_872 should be name b each form_872 should be signed by one of the current officers of corporation b who may execute an original return pursuant to sec_6062 facts corporation a now known as corporation b was incorporated in state y on date1 for the fiscal_year ended date2 corporation a and its subsidiaries filed a consolidated corporate_income_tax return on date3 corporation c a wholly owned subsidiary of corporation a merged into corporation a on the same date corporation a the surviving corporation in the merger changed its name to corporation b for the fiscal_year ended date4 corporation b and its subsidiaries filed a consolidated_income_tax_return in year1 corporation d a state y corporation owned indirectly by corporation f a country z corporation merged into corporation b which was the surviving corporation in the merger the shareholders of corporation b received cash for their stock and their ownership_interest in corporation b terminated the merger was treated as a purchase for accounting purposes and was a taxable transaction for corporation b’s shareholders in date5 the tax officer of corporation b executed a form_872 consent to extend the time to assess tax for the consolidated_return_year ended date2 to date7 in a memorandum dated date we provided field_service_advice confirming that the consent had been executed by the proper party and was valid on date6 the tax officer executed a new form_872 for the consolidated_return_year ended date2 extending the period of limitations to date8 corporation d was wholly owned by corporation f1 a foreign_corporation which was a wholly owned subsidiary of corporation f tl-n-1649-00 the examination_division is proposing to secure another form_872 for the consolidated_return_year ended date2 and a form_872 for the consolidated_return_year ended date4 law and analysis as discussed in our memorandum dated date sec_1_1502-77 and sec_1_1502-77t provide rules for determining the proper party to execute form sec_872 for a consolidated_return_year in general the common parent of a consolidated_group is the group’s agent for all matters relating to the consolidated_tax_liability except for certain specified matters sec_1 a in particular any waiver given by the common parent is considered as having been given by each subsidiary in the consolidated_group sec_1_1502-77 as also discussed in our prior memorandum the regulations under sec_6501 do not specify who may sign consents to extend the period of limitations on assessments in the absence of such a specific provision the rules under sec_6062 governing the execution of original returns generally apply to the execution of a form_872 see revrul_83_41 1981_1_cb_349 clarified and amplified by revrul_84_165 1984_2_cb_305 accordingly a form_872 may be signed by a corporation’s president vice-president treasurer chief accounting officer or any other officer duly authorized to sign for the corporation in this case corporation a was the common parent for the consolidated_return_year ended date2 although corporation a changed its name to corporation b after the merger with corporation c on date3 it remained the common parent as corporation b for the consolidated_return_year ended date4 in the year1 merger with corporation d corporation b was the surviving corporation and continues to exist through the present accordingly corporation b formerly known as corporation a is the proper party to execute the form sec_872 for the consolidated_return years ended date2 and date4 issue language describing the taxpayer on the form sec_872 for the language to describe the taxpayer on each form_872 for the tax years ended date2 and date4 see conclusion above issue corporate name on reverse side of form_872 because corporation b is the agent for each of the consolidated_return years ended on date2 and date4 its name should appear in the corporate name line on the reverse side of each form_872 tl-n-1649-00 issue corporate officers who may sign each form_872 should be signed by one of the current officers of corporation b who may execute an original return pursuant to sec_6062 ie the president vice-president treasurer chief accounting officer or any other duly authorized officer please call if you have any further questions by cc regional_counsel cc wr assistant regional_counsel lc cc wr deborah a butler assistant chief_counsel field service arturo estrada acting chief corporate branch
